105 N.J. 441 (1987)
522 A.2d 440
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
ROCCO PESCATORE, CARMINE PESCATORE, AND CARMROC CORPORATION, TRADING AS SPARTAN FURNITURE OF WEST NEW YORK, A NEW JERSEY CORPORATION, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued March 17, 1987.
Decided April 1, 1987.
Philip DeVencentes and Alfred C. Pescatore argued the cause for appellants (Galantucci & Patuto, attorneys for Rocco Pescatore; Alfred C. Pescatore, attorney for Carmroc Corp., etc.; Biagiotti & Marino, attorneys for Carmen Pescatore).
Patricia E. Stern, Deputy Attorney General, argued the cause for respondent (W. Cary Edwards, Attorney General of New Jersey, attorney).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division, whose opinion is reported at 213 N.J. Super. 22 (1986).
For affirmance  Chief Justice WILENTZ, and Justices CLIFFORD, HANDLER, POLLOCK, O'HERN, GARIBALDI and STEIN  7.
For reversal  None.